Citation Nr: 1337745	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-45 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral metatarsal calluses with onychomycosis and tinea pedis.

2.  Entitlement to an increased rating in excess of 20 percent for peptic ulcer disease (PUD) with duodenitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1983, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A hearing transcript is associated with the record.  Additional evidence was submitted at this time along with a waiver of consideration by the originating agency.  See 38 C.F.R. § 20.1304(c).

There is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The Veteran raised the issue of entitlement to service connection for hands to include as secondary to the service-connected feet disability.  As this matter has not been adjudicated by the RO is must be referred to the RO for appropriate action.  (See March 2013 Hearing Transcript, p. 15).

The issues of an increased rating for PUD and bilateral metatarsal calluses with onychomycosis and tinea pedis addressed are in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In March 2013, the Veteran testified that his symptoms consisted of gas, heartburn, stomach cramps, belching, constipation, and incontinence (3 or 4 times per year).  (See Hearing Transcript pp. 16-19).  The Veteran recently received treatment at Harris Hospital in Fort Worth, Texas for his digestive system, which he believes is related to his ulcer.  (See Hearing Transcript pp. 19-20).  

Recently (and after his most recent September 2012 VA examination), the Veteran stated that he was scheduled for x-rays of his feet to be submitted for a podiatry consult and was treated in the emergency room for his feet (i.e., fracture).  The Veteran also stated that the fungus has spread to the sides of his feet (to his ankles) and beneath his toes.  (Hearing Transcript pp. 5-6).  

The above records must be associated with the claims file before the issues can be adjudicated and the Veteran should be afforded another VA examination to determine current severity of the disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Harris Hospital in Fort Worth, Texas and emergency room records as identified by the Veteran.  Provide the Veteran with the necessary authorizations for the release of these records.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his bilateral metatarsal calluses with onychomycosis and tinea pedis.  All indicated tests and studies should be performed.  If appropriate, photographs should be taken.  In addition to reporting all findings in detail, the examiner should answer the following:

(a) Does the condition affect more than 40 percent of the Veteran's entire body?

(b) Does the condition affect more than 40 percent of exposed areas?

(c) Has the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months?

3.  Schedule the Veteran for a VA examination to determine the current severity of his PUD with duodenitis.  All indicated tests and studies should be performed.  In addition to reporting all findings in detail, the examiner should answer the following:

(a) Is the overall severity of the Veteran's condition best described as mild, moderate, moderately severe or severe?  

(b) Does the Veteran have anemia and weight loss?

(c) Does the Veteran have recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year?

4.  After completion of the above and any other development deemed necessary, the RO/AMC should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO/AMC must provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



